Citation Nr: 0312460	
Decision Date: 06/11/03    Archive Date: 06/16/03

DOCKET NO.  97-32 366A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to Department of Veterans Affairs benefits.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a 1997 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, that denied the benefit(s) sought on appeal.  The 
veteran, who had service in the active military, naval or air 
service, reportedly during World War II, appealed that 
decision to the BVA, and the case was referred to the Board 
for appellate review.  


FINDING OF FACT

On September 15, 2000, the Board was notified by the VARO 
that the veteran died on February [redacted], 2000.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2002). 


REASONS AND BASES FOR FINDING AND CONCLUSION

A preliminary review discloses that the veteran's claims file 
was transferred to the BVA in November 1998 for resolution of 
an appeal the veteran had began in connection with the RO's 
denial of a claim for VA benefits.  However, the veteran's 
claims file is now lost and all efforts to locate the claims 
file have been exhausted.  As a result, basic information 
pertaining to the veteran and his claim on appeal is 
unavailable.  For example, the dates of the veteran's active 
service are not verified, although the Board presumes the 
veteran performed active service.  Also, the specific issue 
or issues denied by the RO and appealed by the veteran to the 
Board are not known.  

However, unfortunately, the veteran died during the pendency 
of the appeal, and as a matter of law, veterans' claims do 
not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
Thus, while the Board is unaware of the specific issue or 
issues on appeal, this appeal on the merits has become moot 
by virtue of the death of the veteran and must be dismissed 
for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 
2002); 38 C.F.R. § 20.1302 (2002).  

The Board does emphasize that the loss of the veteran's claim 
file does not in any way preclude the right or ability of any 
survivor of the veteran to file a claim for VA benefits.  In 
reaching this determination, the Board intimates no opinion 
as to the merits of this appeal or to any derivative claim 
brought by a survivor of the veteran.  38 C.F.R. § 20.1106 
(2002).  


ORDER

The appeal is dismissed.



		
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 



